Title: From University of Virginia Board of Visitors to Literary Fund Board, 7 October 1825
From: University of Virginia Board of Visitors
To: Literary Fund Board

To the President and Directors of the Literary fund.In obedience to the law requiring that the Rector and Visitors of the University of Virginia should make a Report annually to the President and Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the said University, the said Rector and Visitors make the followingReport.That which was rendered on the 5th October of the last year informed the President and Directors of the Literary board of the state of preparation to which we were then advanced towards getting the institution into actual operation, of the measures taken for procuring Professors for the several schools, for purchasing some books and apparatus, and of the ground of hope than existing that it might be actually opened on the 1st day of Feb. then next ensuing. it was not however until the 7th of March that, the Professors of Antient & Modern languages, of  Mathematics, of Natural philosophy, and of Anatomy and Medecine, being in place, the Institution was opened, and put into operation. Professors of the schools of Moral philosophy, and Natural history were recieved at short intervals afterwards: but no satisfactory engagement having been effected, till lately, of a Professor for the chair of Law, that school has not yet been opened, nor is it decided whether it will be most eligible to put it into operation at this advanced season of the year, or to await the beginning of the term in February next. the commencement on the 7th of March was with about 40. students. others continued to arrive from day to day at first, and from week to week since, and the whole number matriculated on the last day of the last month of September was 116. few more can be expected during the present term, which closes on the 15th of December next. and the state of the schools on the same day was as follows.in the school ofAntient languageswere55. scholarsModern languages64.Mathematics68.Natural philosophy33.Natural history30.Anatomy & Medecine20.Moral philosophy14.from the information recieved from different quarters we have reason to expect a large accession to our numbers at the commencement of the next term. the dormitories now provided can accomodate 218. Students. the neighboring town of Charlottesville perhaps 50. more. but should more be offered they could not be recieved. Ex-boarders too will labor under serious disadvantages, as, besides increased opportunities of relaxed order, they must lose the use of the library, the books of which cannot be permitted to be carried out of the precincts of the University.A printed copy of the statutes and regulations enacted by the board of Visitors for the government of the University is now communicated. we have thoought it peculiarly requisite to leave to the civil magistrate the restraint and punishment of all offences which come within the ordinary cognisance of the laws. at the age of 16. the earliest period of Admission into the University, habits of obedience to the laws become a proper part of education and practice. the minor provisions and irregularities alone (unnoticed by the laws of the land) are the peculiar subjects  of Academical authority. no system of these provisions has ever yet prevented all disorder. those first provided by this board were founded on the principles of avoiding too much government, of not multiplying occasions of coercion, by erecting  indifferent actions into things of offence, and of leaving room to the Student for habitually exercising his own discretion. but experience has already  proved that stricter provisions are necessary for the preservation of order. that coercion must be resorted to where confidence has been disappointed. we have accordingly at the present session considerably amended and enlarged the scope of our former system of regulations, and we shall proceed in the duties of tightening or relaxing the reigns of government as experience shall instruct us in the progress of the institution; and we are not certain that the further aid of the legislature itself will not be necessary to enable the authorities of the institution to interpose, in some cases, with more promptitude, energy & effect than is permitted by the laws as they stand at present.The lands heretofore purchased for the use of the University, consisted of two parcels, about half a mile distant the one from the other; the one of 153. acres, comprehending a small mountain, peculiarly adapted, and important to be secured, for the purpose of an Observatory, whenever the future advance of circumstances may render such an establishment desirable. the other of 1078/10 acres, made up of several small purchases, which constitute the site of the University itself. between these is a parcel of 132. acres, which besides the consolidation of these possessions, and other and great conveniences offered by it, lies in the way of the water necessary for the supply of the establishment. from the benefit of this communication, we were liable to be cut off, at any moment, by the owner of this parcel of lands. it was lately offered to us, and at a price thought reasonable, to wit, at 50.D. the acre. we had, several years ago, paid 40.D. for the parcel adjacent on one side, and 100.D. the acre had been given by an individual for a larger parcel adjacent  on another side. the consideration that the purchase would so far lessen the funds for finishing the Rotunda called certainly for serious hesitation. but the supply of water indispensable to the establishment, the irrecoverable loss of  it, if sold out to individuals in lots, as proposed by the proprietor, made it, in our view, an over-ruling duty to secure the University against so irreparable an injury, and we concluded the purchase. this now gives to the institution a tract of nearly 400. acres, beyond  the limits of which it has nothing to desire.The last Report stated that, in addition to the sum of 19,370. D 40½ C. which had been paid or provided towards the building called the Rotunda, there were still remaining of the general funds, a sum of about 24,000.D. applicable to that building; that this sum, altho’ not sufficient to finish it, would put it into a state of safety, and of some uses, until other more pressing objects should have been accomplished. it has been indispensable to finish the Circular room, destined for the reception of the books; because, once deposited in their places, the removing them for any finishing which might be left to be done hereafter, would be inadmissible. that has therefore been carried on actively, and we trust will be ready in time for the reception of the books. the other apartments of indispensable use were, two for a Chemical laboratory, one for a Museum of Natural history, and one for Examinations, for accessory schools, and other associated purposes. an additional building too for Anatomical dissections, and other kindred uses, was become necessary. we are endeavoring to put these into a bare state for use, altho with some jeopardy as to the competence of the funds.On representations to the General government of the interest which the legislature of Virginia had given to their University in certain claims then depending between them, of the great disadvantages under  which that institution must labor, without the books and apparatus which this donation was to supply, that government did not hesitate to aid us with an advance, on account, of such a sum as might cover  that given to the University. a Catalogue of books for the Library was thereupon prepared, an Agent employed to purchase them, wherever they could be obtained cheapest & best, and a sum of 18,000.D. for this purpose was placed at his disposal. a previous sum of 7,677. D 81 c had been advanced by the general fund for the purchase of books, and apparatus of immediate necessity; and a sum of 6000.D. appropriated on loan towards preparing the room in the Rotunda destined for a Library, making together 31,677. D 81. C  for the purchase of a Philosophical apparatus. a sum of 6000.D. was deposited in London (having cost here 6300.D.) a list of the proper articles, and their selection & purchase were committed to a character there highly qualified for the execution of the charges and another sum of 3000.D. was deposited in London (having cost here 3157. D 50 c) for the acquisition of articles necessary for the Anatomical school, which with 500.D. paid for a chemical apparatus, and 289. D 58 C for transportation and other miscellaneous expences, amount to 41,924. D 89 c leaving a balance of 8,075. D 11 C for defraying incidental expences, which will be considerable. a good proportion of these articles we are in hopes to recieve this autumn, and the residue in the ensuing spring.Some donations of mineral collections have already been recieved, others destined for the University are known of, and it is believed we shall, in this way, be supplied sufficiently for all the purposes of education. much too may be expected from the future industry of the alumni themselves of the University, when they shall have entered on the active business of life.The reciepts by the Collector of arrearages of subscriptions since the date of our last report have amounted to 2734. D 89 C and  the balance still to be expected is 4306.53½ leaving a  sum of 4500.D. desperate as is believed.The accounts for the reciepts, disbursements and funds on hand for the year ending with the late month of September, as rendered by the Bursar and Proctor are given with this Report, as is required by Law.Th: JeffersonThe Board then adjourned to the second Monday of December next.Th: Jefferson Rector.October 7. 1825.